Judgment, Supreme Court, New York County (Leland DeGrasse, J.), entered April 24, 1996, which denied petitioner’s application pursuant to CPLR article 78 to annul respondents’ determination terminating petitioner’s employment with the Emergency Medical Service (EMS), and dismissed the petition, unanimously affirmed, without costs.
Respondents’ determination not to terminate petitioner’s probationary status upon receipt of the Department of Motor Vehicle’s Notice of Restoration indicating that the suspension of petitioner’s license had been "rescinded” was rationally based upon the agreement settling previous charges of misconduct, which required petitioner to show, to EMS’ satisfaction, that the license suspension was not his fault but solely the result of an error by the Department of Motor Vehicles. Nor was a hearing warranted by petitioner’s unsupported claim that his misconduct, for the most part otherwise left unexplained, was deliberately "set up” by respondents in order to derail his reelection campaign for union president. We have considered petitioner’s remaining contentions and find them to be without merit. Concur—Milonas, J. P., Ellerin, Nardelli, Williams and Mazzarelli, JJ.